Citation Nr: 1518531	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for multilevel degenerative disc disease of the lumbar spine.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 2002 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective July 29, 2009.  In March 2012, the RO in Detroit, Michigan, issued a rating decision in which it increased the initial evaluation for the Veteran's lumbar spine disability to 10 percent.

In his September 2011 substantive appeal (VA Form 9) the Veteran requested a hearing before a Veterans Law Judge at the RO.  Despite receiving adequate notice of that hearing by way of a letter in May 2013, the Veteran failed to appear for his scheduled hearing.  As such, the Board considers the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This matter was previously before the Board in February 2014 and September 2014, at which time it was remanded to provide the Veteran a VA examination and request that the Veteran provide or authorize VA to obtain records of his private chiropractic treatment.  VA provided an examination in March 2014 and sent an October 2014 letter requesting that the Veteran authorize VA to obtain relevant private treatment records or submit them to VA.  Although the record fails to show that the Veteran authorized VA to obtain additional evidence or that the Veteran submitted additional evidence, VA only has the duty to make reasonable efforts to obtain relevant records that have been adequately identified by the Veteran and that the Veteran has authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014).  In addition, VA's duty to assist is a two-way street, and the Veteran cannot wait passively in those situations where his assistance to VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the foregoing, the Board finds that there has been substantial compliance with the previous remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

For the period on appeal, degenerative disc disease of the lumbar spine has been productive of flexion to 70 degrees, pain, and excess fatigability, but has not been productive of flexion limited to 60 degrees or less, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm, guarding, ankylosis, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Veteran's claim for an increased rating arises from his disagreement with the rating assigned when he was granted service connection, the Board finds that the Veteran's claim has been substantiated and any defect in the notice is not prejudicial.  See 38 U.S.C.A. § 5103 (West 2014); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With regard to VA's duty to assist, the Veteran was provided examinations in March 2012 and March 2014.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran has not reported, nor does the record show, that his lumbar spine disability has worsened since his most recent examination; thus, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).


II.  Merits of the Claim

By way of background, the RO granted service connection for degenerative disc disease of the lumbar spine and assigned a noncompensable rating, effective July 29, 2009, in a May 2010 rating decision.  In March 2012, the RO increased the Veteran's initial rating to 10 percent, effective July 29, 2009.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).

As per 38 C.F.R. §  4.71a, DC 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under DC 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, the Veteran reports that he experiences pain due to his lumbar spine disability and contends that this disability approximates a rating in excess of 10 percent.  In a statement dated January 2010, the Veteran's spouse reported that the Veteran's pain affects his daily life.  Specifically, she reported that the Veteran cannot hold their daughter for longer than a few minutes or ride in a car for longer than one hour without taking a break.

A December 2011 non-VA report indicates that disc herniation was shown in an MRI.

The report of the Veteran's March 2012 VA examination documents diagnoses of lumbar degeneration and arthritis of the spine.  During the examination, the Veteran reported that he has a constant dull and achy pain and intermittent sharp pain that occurs two to three times per week.  His pain worsens with strenuous physical activity and prolonged standing and sitting.  He takes prescribed pain medication as needed and uses over-the-counter pain relievers on occasion as well.

The Veteran reported that he has flare-ups that impact the function of his back.  These flare-ups occur two to three times per week and last for a duration of one to two days.  During these episodes, he has to rest, is unable to lift or bend, has difficulty standing, and has to lie down to relieve his pain.

Upon physical examination, he demonstrated flexion to 90 degrees or greater with no objective evidence of painful motion; extension to 30 degrees or greater with objective evidence of painful motion at 10 degrees; right lateral flexion to 30 degrees or greater with no objective evidence of painful motion; left lateral flexion to 20 degrees with objective evidence of painful motion at 20 degrees; and lateral rotation to 30 degrees or greater, bilaterally, with no objective evidence of painful motion.

The Veteran was able to perform repetitive-use testing with three repetitions.  The examiner documented the following post-test ranges of motion: flexion to 90 degrees or greater; extension to 20 degrees; right lateral flexion to 30 degrees or greater; left lateral flexion to 20 degrees; and lateral rotation to 30 degrees or greater, bilaterally.  The examiner noted that the Veteran demonstrated additional limitation in range of motion following repetitive-use testing due to pain on movement.

The Veteran was negative for localized tenderness or pain to palpation for joints and/or soft tissue; guarding or muscle spasm; muscle atrophy; radiculopathy; and neurologic abnormalities associated with his lumbar spine disability.  A sensory examination was normal and a reflex examination revealed hypoactivity in the left knee.  The examiner reported that the Veteran makes regular use of a brace to provide lumbar support.

With regard to the functional impact of the Veteran's lumbar spine disability, the examiner noted that the Veteran's condition affects his ability to work as a mechanic because pain affects his ability to climb in and out of boats, bend, stoop, lift, and stand.  Due to his condition, he takes additional time to perform his work duties and takes frequent breaks due to pain, which has affected his performance and productivity.  The Veteran also reported having difficulty participating in recreational activities.

In March 2014, VA provided another examination during which it was noted that the Veteran has IVDS and experiences flare-ups of his condition.  The following range of motion measurements were recorded: flexion to 80 degrees with objective evidence of painful motion at 70 degrees; extension to 25 degrees with objective evidence of painful motion at 20 degrees; lateral flexion to 30 or greater degrees, bilaterally, with objective evidence of painful motion at 30 or greater degrees; and lateral rotation to 30 or greater degrees, bilaterally, with objective evidence of painful motion at 30 or greater degrees.

After three repetitions, he demonstrated flexion to 75 degrees; extension to 20 degrees; lateral flexion to 25 degrees, bilaterally; and lateral rotation to 25 degrees, bilaterally.  The examiner reported that the Veteran demonstrated less movement than normal, excess fatigability, and pain on movement following repetitive use.

The Veteran was negative for localized tenderness or pain to palpation for joints and/or soft tissue; muscle spasms; guarding; muscle atrophy; abnormal reflexes; an abnormal sensory examination; radiculopathy; and neurologic abnormalities associated with his lumbar spine disability.  The examiner indicated that the Veteran does not use assistive devices.

In addition, the examiner reported that the Veteran's disability affects his ability to work.  Specifically, the examiner reported that the Veteran is currently a department manager and has a standing desk.  He is not able to sit and change positions, as this causes pain.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula. 

The orthopedic manifestations of the Veteran's lumbar spine disability include pain, forward flexion to 70 degrees, and a combined range of motion of no less than 180 degrees when additional limitation due to functional considerations such as pain and fatigability are considered.  The evidence does not show that the Veteran has experienced ankylosis, flare-ups that further limit has range of motion, muscle spasm, or guarding.  Thus, the evidence shows that a rating in excess of 10 percent is not warranted.

In addition, the Board notes that the Veteran has had a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar spine disability.  With respect to neurological manifestations, the Board finds that a separate rating for neurological manifestations is not warranted, as the record is negative for evidence of radiculopathy and manifestations such as bowel and bladder incontinence.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Veteran currently has service connection for a lumbar spine disability; tinnitus, for which he has a 10 percent rating; and left ear hearing loss, for which he has a noncompensable rating.

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability because it has been productive of symptoms such as painful motion, excess fatigability, and flare-ups-manifestations that are contemplated by the rating criteria.  The Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted, as the record shows that he has been employed during the period on appeal.



ORDER

A disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


